Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                       ROME DIVISION


BRYANT L. COCHRAN,

v.                                     CRIMINAL FILE NO.
                                       4:14-CR-022-01-HLM-WEJ
UNITED STATES OF
AMERICA.                               CIVIL FILE NO.
                                       4:18-CV-0068-HLM-WEJ

                                ORDER

      This case is before the Court on Petitioner’s Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

(“§ 2255 Motion”) [114] 1 and on the Final Report and

Recommendation of United States Magistrate Judge Walter E.

Johnson [122].




      The Court agrees with Judge Johnson that Petitioner’s § 2255
      1

Motion is not moot. (Final Report & Recommendation (Docket Entry No.
122) at 1 n.1.)
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 2 of 12




I.    Standard of Review

      28 U.S.C. ' 636(b)(1) requires that in reviewing a

magistrate judge=s report and recommendation, the district court

Ashall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to

which objection is made.@ 28 U.S.C. ' 636(b)(1). The Court

therefore must conduct a de novo review if a party files Aa

proper, specific objection@ to a factual finding contained in the

report and recommendation. Macort v. Prem, Inc., 208 F. App=x

781, 784 (11th Cir. 2006); Jeffrey S. by Ernest S. v. State Bd. of

Educ., 896 F.2d 507, 513 (11th Cir. 1990). If no party files a

timely objection to a factual finding in the report and

recommendation, the Court reviews that finding for clear error.

Macort, 208 F. App=x at 784. Legal conclusions, of course, are

subject to de novo review even if no party specifically objects.




                                    2
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 3 of 12




United States v. Keel, 164 F. App=x 958, 961 (11th Cir. 2006);

United States v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

II.     Background

        The Court finds that Judge Johnson accurately set forth the

procedural background for this case.                 (Final Report &

Recommendation at 2-7.) The Court incorporates that portion of

the Final Report and Recommendation into this Order as if set

forth fully herein, and it adds only those background facts that

are relevant to this Order.

        On July 30, 2021, Judge Johnson issued his Final Report

and Recommendation. (Docket Entry No. 122.) Judge Johnson

recommended that the Court deny Petitioner’s § 2255 Motion.

(Id.)

        As of the date of this Order, the Clerk’s docket indicates

that Petitioner has not filed Objections to the Final Report and

Recommendation. (See generally Docket.) The time for filing


                                    3
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 4 of 12




Objections has expired, and the Court concludes that this matter

is ripe for resolution.

III.   Applicable Standard

       Judge Johnson accurately set forth the standards governing

§ 2255 Motions. (Final Report & Recommendation at 7.) The

Court applies those same standards when evaluating Petitioner’s

§ 2225 Motion.        The Court further finds that no evidentiary

hearing is required.

IV.    Discussion

       A.   Ground 1

       In Ground 1 of his § 2255 Motion, Petitioner argues that his

trial counsel provided ineffective assistance by failing to file a

pretrial motion challenging the sufficiency of the Superseding

Indictment. (§ 2255 Mot. at 4.) Judge Johnson correctly set

forth the standard governing ineffective assistance of counsel

claims, and he accurately set forth the relevant portions of the

texts of the statutes charged in the Superseding Indictment, the
                                    4
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 5 of 12




relevant portions of the Superseding indictment, and the law

governing sufficiency of an indictment. (Final Report &

Recommendation at 9-14.) Judge Johnson also properly found

that the Superseding Indictment was constitutionally sufficient,

and he correctly rejected Petitioner’s contention that “sexual

assault” was not a predicate listed in 18 U.S.C. § 242. (Id. at 14-

16.)   The Court agrees with Judge Johnson that Petitioner’s

“contentions that (1) he was not charged with or his conduct did

not rise to the level of ‘aggravated sexual abuse’ within the

meaning of the enhanced penalty provision of § 242, (2) placing

personal drugs under a car to allow police to stage an arrest was

not distribution, dispensing, or delivering within the meaning of

[18 U.S.C.] § 841(a)(1), and (3) he could not engage in witness

tampering where he did not know of the investigation and

witness, do not call into question the validity of the indictment.”

(Id. at 16.) Instead, as Judge Johnson recognized, those issues

challenge the sufficiency of the evidence to support Petitioner’s
                                    5
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 6 of 12




convictions for Counts 1, 2, 4, 5, and 6, and the Eleventh Circuit

has already resolved that contention against Petitioner as to

Counts 1, 4, 5, and 6. (Id. at 16-17.) Further, to the extent that

Petitioner argues that “the evidence was insufficient to support

his convictions or that the [Court] gave improper jury instructions,

such claims are procedurally barred because they were either

raised and disposed of on direct appeal or they could have been

raised on direct appeal.” (Id. at 17 n.3.) In any event, Judge

Johnson correctly found that: “Because the Superseding

Indictment      was     constitutionally    sufficient,    [Petitioner’s]

counsel was not ineffective for failing to raise a meritless

challenge to the indictment.” (Id. at 17.)

      In sum, the Court finds that Petitioner has failed to show

that he is entitled to relief as to Ground 1. The Court therefore

adopts this portion of the Final Report and Recommendation.




                                    6
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 7 of 12




      B.     Ground 2

      In Ground 2, Petitioner claims that his trial counsel provided

ineffective assistance by failing to present evidence that

Petitioner was involved in a nearly eight-year consensual sexual

relationship with V.R.       (§ 2255 Mot. at 16.)       Judge Johnson

accurately set forth the law governing this claim. (Final Report &

Recommendation at 18-19.)             The Court agrees with Judge

Johnson’s findings that because Petitioner “directed his counsel

not to pursue a consent defense, and counsel acquiesced to that

direction,    [Petitioner]   cannot     show     that    his   counsel’s

performance was deficient.” (Id. at 19-20.) Judge Johnson also

correctly concluded that Petitioner failed to show “that his

counsel’s decision to attack V.R.’s credibility fell below an

objective standard of reasonableness, or that he was prejudiced

by not presenting evidence of other, consensual sexual

encounters where V.R. testified at trial to specific instances of

nonconsensual sexual acts.” (Id.) The Court agrees with Judge
                                    7
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 8 of 12




Johnson that Petitioner cannot obtain relief based on this claim,

and    it   adopts    this     portion     of   the   Final   Report   and

Recommendation.

      C.    Ground 3

      In Ground 3 of his § 2255 Motion, Petitioner argues that his

counsel provided ineffective assistance by failing to call Clifford

Joyce as a witness.           (§ 2255 Mot. at 20.)        Judge Johnson

correctly set forth the law governing ineffective assistance of

counsel claims relating to uncalled witnesses. (Final Report &

Recommendation at 22.) The Court agrees with Judge Johnson

that Petitioner is not entitled to relief for this claim because it is

entirely speculative.        (Id.)   Petitioner has not shown that his

attorney’s decision not to call Mr. Joyce as a witness constituted

deficient performance or that this failure prejudiced Petitioner.

The Court therefore adopts this portion of the Final Report and

Recommendation.


                                       8
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 9 of 12




      D.    Ground 4

      In Ground 4 of his § 2255 Motion, Petitioner argues that his

counsel provided ineffective assistance by failing to review the

Sentencing Guidelines and the possible sentences that the Court

could impose. (§ 2255 Mot. at 19.) According to Petitioner, if he

had received proper advice concerning his potential Sentencing

Guidelines range, he could have sought to enter into a

negotiated plea mid-trial. (Id. at 19-20.)

      Judge Johnson accurately set forth the law governing

ineffective assistance of counsel claims relating to the plea-

bargaining process. (Final Report & Recommendation at 23-24.)

Here, as Judge Johnson pointed out, Petitioner admitted that the

Government never made a plea offer to him and that the

Government rejected Petitioner’s mid-trial attempt to negotiate a

misdemeanor and no-jail-time plea deal.            (Id. at 24.)       Judge

Johnson correctly found that “[b]ecause the Government never

made a plea offer, [Petitioner] has not shown how he was
                                    9
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 10 of 12




 prejudiced by counsel’s purported failure to advise him about his

 sentencing exposure, or how counsel could otherwise have

 performed deficiently with respect to the plea process.”              (Id.)

 The Court also agrees with Judge Johnson that Petitioner has

 not shown that, but for his counsel’s alleged failure to advise him

 about his sentencing exposure, Petitioner would have pleaded

 guilty or would not have insisted on proceeding to trial. (Id.) As

 Judge Johnson noted, Petitioner “does not state that he ‘would

 have’ pled guilty, or even would have ‘seriously considered’

 pleading guilty, but only that he ‘could have’ pled guilty.” (Id.)

 Moreover, Judge Johnson also noted that the record fails to

 demonstrate that Petitioner had a reasonable probability of

 pleading guilty. (Id. at 25-26.) The Court agrees with Judge

 Johnson’s assessment, and it finds that Petitioner cannot show

 that his counsel performed deficiently or that any claimed

 deficiency with respect to plea negotiations prejudiced Petitioner.


                                    10
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 11 of 12




 Petitioner cannot obtain relief as to this claim, and the Court

 adopts this portion of the Final Report and Recommendation.

               4.   Summary

      In sum, Petitioner cannot obtain relief for the claims set

 forth in his § 2255 Motion. The Court therefore adopts the Final

 Report and Recommendation and denies Petitioner’s § 2255

 Motion.

      E.       Certificate of Appealability

      Judge Johnson also recommended that the Court decline to

 issue     a    certificate   of   appealability.    (Final   Report   &

 Recommendation at 26-27.)              The Court agrees with Judge

 Johnson that the resolution of Petitioner’s claims is not

 debatable. The Court therefore declines to issue a certificate of

 appealability.

 V.   Conclusion

      ACCORDINGLY, the Court ADOPTS the Final Report and

 Recommendation of United States Magistrate Judge Walter E.
                                      11
Case 4:14-cr-00022-HLM-WEJ Document 124 Filed 08/19/21 Page 12 of 12




 Johnson [122] and DENIES Petitioner’s § 2255 Motion [114].

 The Court DIRECTS the Clerk to CLOSE the civil case

 associated with that Motion: Civil Action File No. 4:18-CV-0068-

 HLM-WEJ. Finally, the Court DECLINES to issue a certificate of

 appealability.

      IT IS SO ORDERED, this the 19th day of August, 2021.

                       /s/ Harold L. Murphy
                      _____________________________________
                      SENIOR UNITED STATES DISTRICT JUDGE




                                    12
